981 F.2d 1245
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Eugene B. BOWLER, Plaintiff, Appellant,v.STATE OF MAINE, Defendant, Appellee.
No. 92-1830.
United States Court of Appeals,First Circuit.
Dec. 29, 1992.

Eugene B. Bowler on brief pro se.
Michel E. Carpenter, Attorney General, Phyllis Gardiner, Assistant Attorney General, and Thomas D. Warren, Deputy Attorney General, on brief for appellee.
Before Breyer, Chief Judge, Torruella and Selya, Circuit Judges.
Per Curiam.


1
For the reasons cited by the Magistrate Judge in his Recommended Decision of May 26, 1992, and in accordance with the Supreme Court's intervening discussion in  New York v. United States, 112 S. Ct. 2408, 2417-20 (1992) (Tenth Amendment);  id. at 2432-33 (Guarantee Clause), we affirm the judgment of the district court.


2
Affirmed.